United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, MID-ISLAND
PROCESSING & DISTRIBUTION CENTER,
Melville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1680
Issued: August 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 15, 2016 appellant, through counsel, filed a timely appeal from a July 21,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence that OWCP received after having issued its July 21, 2016
decision. The Board’s jurisdiction, however, is limited to reviewing the evidence that was before OWCP at the time
of its final decision. Therefore, it has no jurisdiction to review this evidence. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish more than 10 percent
permanent impairment of his right upper extremity, for which he previously received a schedule
award.
FACTUAL HISTORY
On May 13, 2005 appellant, then a 59-year-old tractor-trailer operator, injured his right
shoulder while shutting the door on a trailer. OWCP accepted his traumatic injury claim (Form
CA-1) for right upper arm/shoulder sprain. Between September 2005 and November 2013,
appellant underwent multiple OWCP-authorized right shoulder surgical procedures.4 OWCP paid
compensation for temporary total disability for various periods of wage loss associated with
appellant’s approved surgeries. Appellant last worked on August 28, 2012.5
On June 26, 2015 appellant filed a claim (Form CA-7) for a schedule award.
In a February 3, 2015 report, Dr. Stephen A. Kottmeier, a Board-certified orthopedic
surgeon, found that appellant reached maximum medical improvement (MMI) as of January 8,
2015 and that he had a 1 to 13 percent right upper extremity permanent impairment due to his
biceps condition.6 He referenced Table 15.5, Shoulder Regional Grid, American Medical
Association, Guides to the Evaluation of Permanent Impairment 404 (6th ed. 2009) (A.M.A.,
Guides).7
OWCP referred the case record to its district medical adviser (DMA) and, in a May 25,
2016 report, Dr. Arthur S. Harris, a Board-certified orthopedic surgeon, found that appellant had
10 percent permanent impairment of the right upper extremity. Dr. Harris concurred with
Dr. Kottmeier’s finding that appellant reached MMI as of January 8, 2015. His 10 percent
combined upper extremity rating included 5 percent permanent impairment for residuals due to
multiple right shoulder surgeries, including bicipital tenodesis.8 Dr. Harris also found five

4

Appellant’s right shoulder surgeries included a September 30, 2005 arthroscopic subacromial decompression
and biceps tenodesis, an April 20, 2006 repeat subacromial decompression with bursal resection and open extraction
of bio-tenodesis hardware, a March 9, 2007 diagnostic arthroscopy, and a June 30, 2008 arthroscopic subacromial
decompression and open revision of subpectoral bicipital tenodesis. He also underwent right shoulder neuroma/scar
tissue excisions on April 12 and November 29, 2013.
5

On August 28, 2012 appellant underwent OWCP-approved ultrasound cryoblation of right subclavicular nerve.
OWCP accepted a recurrence of disability, effective August 28, 2012, and appellant has not since returned to work.
Effective April 6, 2013, it placed him on the periodic compensation rolls.
6

Dr. Kottmeir performed several of appellant’s right shoulder surgical procedures.

7

Dr. Kottmeier also noted that appellant had a grade modifier of two (2) for functional history (GMFH) and a
QuickDASH score of 60 percent.
8

A.M.A., Guides 404 (6th ed. 2009), Table 15-5.

2

percent permanent impairment for residual problems with neuropraxia of the right
supraclavicular nerve.9
By decision dated July 21, 2016, OWCP granted appellant a schedule award for 10
percent permanent impairment of the right upper extremity. The award covered a 31.2-week
period from June 27, 2016 to January 31, 2017.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA.10 The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.11 Section
8107 of FECA sets forth the number of weeks of compensation to be paid for the permanent loss
of use of specified members, functions, and organs of the body.12 FECA, however, does not
specify the manner by which the percentage loss of a member, function, or organ shall be
determined. To ensure consistent results and equal justice under the law, good administrative
practice requires the use of uniform standards applicable to all claimants. Through its
implementing regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.13
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled, “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).14 The Board has approved OWCP’s use of the A.M.A., Guides
for the purpose of determining the percentage loss of use of a member of the body for schedule
award purposes.15

9

Id. at 436, Table 15-21, Peripheral Nerve Impairment.

10

5 U.S.C. § 8149.

11

See 20 C.F.R. §§ 1.1-1.4.

12

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
13

20 C.F.R. § 10.404; see also Ronald R. Kraynak, 53 ECAB 130 (2001).

14

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
15

Isidoro Rivera, 12 ECAB 348 (1961).

3

ANALYSIS
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation had been followed regarding the proper use of the diagnosis-based
impairment (DBI) or the range of motion (ROM) methodology when assessing the extent of
permanent impairment for schedule award purposes.16 The purpose of the use of uniform
standards is to ensure consistent results and to ensure equal justice under the law to all
claimants.17 In T.H., the Board concluded that OWCP physicians were at odds over the proper
methodology for rating upper extremity impairment, having observed attending physicians,
evaluating physicians, second opinion physicians, impartial medical examiners, and DMAs use
both DBI and ROM methodologies interchangeably without any consistent basis. Furthermore,
the Board observed that physicians interchangeably cited to language in the first printing or the
second printing when justifying use of either the ROM or DBI methodology. Because OWCP’s
own physicians were inconsistent in the application of the A.M.A., Guides, the Board found that
OWCP could no longer ensure consistent results and equal justice under the law for all
claimants.18
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the July 21, 2016 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities applied uniformly,
and after such other development as may be deemed necessary, OWCP shall issue a de novo
decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.

16

T.H., Docket No. 14-0943 (issued November 25, 2016).

17

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

18

Supra note 16.

4

ORDER
IT IS HEREBY ORDERED THAT the July 21, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: August 10, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

